FILED
                             NOT FOR PUBLICATION                             APR 20 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRENT STEVEN SHERMAN, SR.,                        No. 07-35540

               Plaintiff - Appellant,             D.C. No. CV-06-01780-PA

  v.
                                                  MEMORANDUM *
UNITED STATES OF AMERICA; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Oregon
                      Owen M. Panner, District Judge, Presiding

                               Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Brent Steven Sherman, Sr., a former federal prisoner, appeals pro se from

the district court’s judgment dismissing his action alleging constitutional violations

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Appellant’s
request for oral argument is denied.
in connection with the revocation of his parole. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915(e)(2),

Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1138 (9th Cir. 2005), and we affirm.

      The district court properly dismissed the claims against the government

defendants under the doctrine of issue preclusion because Sherman seeks to litigate

issues identical to ones previously litigated and decided in his federal habeas case,

Sherman v. Reilly, No. 07-35337, 2010 WL 55609 (9th Cir. Jan. 7, 2010)

(unpublished mem.). See Hawkins v. Risley, 984 F.2d 321, 323-25 (9th Cir. 1993)

(per curiam) (concluding that plaintiff was precluded from relitigating claims in

civil rights action that were previously litigated and decided in his federal habeas

case); Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 (9th Cir.

2006) (listing elements of issue preclusion).

      The district court properly dismissed the claims against the private

defendants because Sherman’s conclusory allegations are insufficient to show that

these defendants conspired with the government defendants or acted under color of

law. See Simmons v. Sacramento County Superior Court, 318 F.3d 1156, 1161

(9th Cir. 2003) (affirming dismissal of civil rights claim against private defendant

where there were only conclusory allegations of conspiracy with government

officials); see also Dietrich v. John Ascuaga’s Nugget, 548 F.3d 892, 900 (9th Cir.


                                           2                                    07-35540
2008) (stating that complaints to the police do not convert private parties into

government actors).

      Appellee Ebersole’s motion for leave to appear is granted. The clerk shall

file the answering brief received on November 26, 2007.

      AFFIRMED.




                                           3                                       07-35540